Lairy, J.
— This was a proceeding before the Marion Superior Court for a writ of habeas corpus. It appears from the record that appellant had been arrested upon a warrant issued by the Marion County Juvenile Court and was held by appellee, as sheriff of Marion county, in default of recognizance bond.
Appellant’s assignments of error relate only to the action of the court in overruling his exceptions to the return of appellee, in sustaining appellee’s demurrer to his second paragraph of answer, and in overruling his motion to modify the final order of the court.
Appellant fails to set out in his brief a complete copy, or the substance, of either the return of appellee, or the second paragraph of appellant’s answer. Neither does he set out a copy, nor the substance, of the petition for the writ of habeas corpus, nor his motion to piodify the final order of the court. For this reason the, *579brief is not sufficient to present any question for the consideration of the court. Clause 5, Rule 22 of this court.
Judgment affirmed.
Note. — Reported in 120 N. E. 597.